AGREEMENT

THIS AGREEMENT (the “Agreement"), dated January 16, 2009 and to be effective as
of January 5, 2009 (the "Effective Date"), is by and between Tyson Foods, Inc.,
a corporation organized under the laws of Delaware (the "Company"), and Richard
L. Bond ("Mr. Bond").

WITNESSETH:

WHEREAS, the Company and Mr. Bond previously entered into that certain Second
Amended and Restated Employment Agreement dated as of December 19, 2006 (the
"Original Agreement");

WHEREAS, pursuant to the Original Agreement, Mr. Bond agreed to furnish services
to the Company upon the terms, provisions and conditions therein provided
through December 31, 2009; and

WHEREAS, the parties have mutually agreed that Mr. Bond shall cease serving as
an executive officer of the Company as of the Effective Date; and after such
date the Company wishes to receive advisory services, and Mr. Bond wishes to
furnish such advisory services upon the terms, provisions and conditions herein
provided;

NOW, THEREFORE, in consideration of the foregoing and of the agreements
hereinafter contained, the parties hereby agree as follows:

1.

The term of this Agreement ("Term") shall begin on the Effective Date and shall
end on the earlier of (i) January 4, 2019; or (ii) the early termination of this
Agreement as expressly provided herein.

2.

During the Term, Mr. Bond will provide services to the Company based on the
following:

 

(a)

Mr. Bond may be required to provide up to twenty (20) hours per month of
advisory services to the Company upon the Company's reasonable request and
advance notice. Such hourly requirement shall not be cumulative, and Mr. Bond
shall have no obligation to the Company to provide over twenty (20) hours of
services in any month. Mr. Bond may perform such advisory services hereunder at
any location but may be required to be at the offices of the Company or its
subsidiaries upon reasonable advance notice and after taking into account Mr.
Bond’s other personal and professional obligations. Mr. Bond shall not be
obligated to render advisory services

 

 

 

1

 

 



 

--------------------------------------------------------------------------------

under this Agreement during any period when he is disabled due to illness or
injury, and this Agreement and the Term hereof shall nonetheless continue in
full force and effect with Mr. Bond remaining entitled to receive all
compensation and benefits and with all Retained Restricted Stock and Retained
Options (as each term is defined below) continuing to thereupon and thereafter
vest as provided hereunder.

 

(b)

As of the Effective Date, (i) Mr. Bond shall cease to serve as an executive
officer of the Company; and (ii) Mr. Bond shall resign from all of his officer
and director positions with any Company subsidiary. All services required
hereunder shall be provided by Mr. Bond as a non-executive employee of the
Company.

 

(c)

The Company may terminate Mr. Bond’s employment under this Agreement for "Cause"
and in such event, all further obligations of the Company (other than the
Company’s obligation to make any payments or extend any benefits accrued and
owed to Mr. Bond up to and including such date of termination) under this
Agreement will immediately cease. As used herein, the term "Cause" shall be
limited to (i) willful malfeasance or willful misconduct committed by Mr. Bond
in connection with his performance of his duties hereunder; (ii) gross
negligence committed by Mr. Bond in connection with his performance of his
duties hereunder which results in material and demonstrable damage or injury to
the Company; (iii) any breach by Mr. Bond of Section 7 of this Agreement which
results in material and demonstrable damage or injury to the Company; or
(iv) the conviction of Mr. Bond of any felony. Notwithstanding the foregoing,
the Company shall not terminate Mr. Bond’s employment under this Agreement for
“Cause” under sub-clause (i), (ii) or (iii) hereof unless and until the Company
shall have provided Mr. Bond with written notice of the commission of any
conduct constituting “Cause” hereunder and providing Mr. Bond with reasonable
opportunity to cure such event or conduct. In addition, if Mr. Bond fails to
cure, termination of Mr. Bond’s employment under this Agreement for “Cause”
shall be made only upon and after delivery to Mr. Bond of a copy of a resolution
duly adopted by the affirmative vote of not less than a majority of the then
members of the Company’s Board of Directors (the “Board”) at a meeting called
and held for purposes of considering such termination (and which meeting was
conducted only after providing Mr. Bond with 30 days’ prior written notice
thereof and reasonable opportunity to attend such meeting and be heard before
the Board with respect to such

 

 

 

2

 

 



 

--------------------------------------------------------------------------------

matter prior to the Board undertaking such vote) and finding that in the
reasonable judgment of the Board, Mr. Bond was guilty of conduct constituting
“Cause” under this Agreement and specifying the particulars of such conduct. If
the Board determines Mr. Bond was guilty of conduct constituting “Cause,” Mr.
Bond will reimburse the Company for any benefits and payments received under the
terms of this Agreement between the date of the notice provided pursuant to this
Section 2(c) and the determination of the Board.

 

(d)

Except for “Cause,” the Company may not terminate this Agreement.

 

(e)

Mr. Bond may terminate this Agreement and his employment with the Company
hereunder at any time, with or without reason, upon providing the Company with
written notice of such termination which notice shall specify the date of such
termination. Upon receipt of such notice by the Company, all obligations of the
Company under this Agreement shall immediately cease; any unvested Retained
Options will immediately terminate and expire; and any vested Retained Options
will be exercisable pursuant to the terms of the Stock Plan. In the event of a
termination of this Agreement by Mr. Bond, his obligations under Section 7 of
the Agreement will continue after the termination.

3.

(a)               During the Term, the Company shall pay Mr. Bond each year for
five (5) years the sum of $757,620 per year, and for the next five (5) years the
sum of $378,810 per year. The Company shall pay Mr. Bond the foregoing amount
through its regular payroll processes and shall convert the annual amount shown
above into level payments for each payroll cycle occurring during the applicable
period.

 

(b)

Within ten (10) days of the execution hereof, and in connection with Mr. Bond’s
provision of services hereunder, the Company will convey to Mr. Bond a 2009
Mercedes VIN XXXXXXXXXXXXXXXXX. The Company will reimburse and gross-up Mr. Bond
for any and all tax liability (including interest and penalties) imposed upon
Mr. Bond in connection with the conveyance of such vehicle.

 

(c)

During the Term, the Company will provide Mr. Bond with the use of, and the
payment of all reasonable expenses associated with, a mobile telephone (Mr. Bond
will pay the same monthly fee charged other employees of the Company for a
mobile telephone), e-

 

 

 

3

 

 



 

--------------------------------------------------------------------------------

mail or other communication devices. In addition, during the Term the Company
shall reimburse Mr. Bond for expenses incurred in connection with the business
of the Company or in the performance of his services and duties under this
Agreement including without limitation, expenses for travel and similar items,
in accordance with the policies of the Company.

 

(d)

In addition, throughout the Term, (i) Mr. Bond shall be eligible to participate
in any benefit plan or program maintained by the Company other than plans or
programs related to Company bonus, equity compensation, long-term disability or
life insurance, (ii) the Company shall provide Mr. Bond with coverage under all
employee pension and welfare benefit programs, plans and practices in accordance
with the terms thereof and which the Company generally makes available to its
most senior officers, and (iii) the Company shall provide Mr. Bond, his spouse
and his eligible dependents with healthcare, hospitalization, medical, long term
care, vision, dental, and other similar insurance coverage or benefits
(collectively the “Health Coverage”) under the Tyson Healthcare Continuation
Plan or any successor or additional plan maintained by the Company and at such
coverage levels and upon such terms and conditions as shall otherwise be made
available to any of the most senior officers of the Company (including, without
limitation, the provision of the Health Coverage at a monthly cost to Mr. Bond
that is equal to the monthly premium cost paid by other similarly situated
participants).

 

(e)

During the Term, the Company shall also provide Mr. Bond with the following
perquisites:

 

(i)

Personal use of the Company-owned aircraft for up to twenty-five (25) hours per
year during the first three (3) years of the Term; provided, however, that Mr.
Bond's personal use of such aircraft shall not interfere with Company use of
such aircraft. The Company will reimburse and gross-up Mr. Bond for any and all
tax liability (including interest and penalties) imposed upon Mr. Bond in
connection with his personal use of such aircraft; and

 

(ii)

Payment by the Company of the annual premium payment (which shall not exceed
$85,435.00) on that certain existing $5,000,000 life insurance policy number
JPXXXXXXX issued March 12, 2004 by Lincoln Financial on the life

 

 

 

4

 

 



 

--------------------------------------------------------------------------------

of Mr. Bond consistent with past practice. If during the Term Mr. Bond chooses
to replace the existing policy with a different life insurance policy, the
Company’s obligation to make such annual premium payment for Mr. Bond will not
exceed $85,435.00.

 

4.

Except as to the Retained Restricted Stock and Retained Options, all provisions
of the Original Agreement are hereby terminated as of the Effective Date,
including, without limitation, the obligation of the parties to enter into the
Senior Executive Employment Agreement attached as Exhibit A to the Original
Agreement. The parties agree that no termination benefits shall be payable
pursuant to Section 7 of the Original Agreement. In connection with the
termination of the Original Agreement:

 

 

(a)

Mr. Bond's outstanding shares of the Company's restricted Class A Common Stock
(the “Retained Restricted Stock”) issued under the Tyson Foods, Inc. 2000 Stock
Incentive Plan (the "Stock Plan") and granted to Mr. Bond under Section 3.4 of
the Original Agreement, which currently number 383,721.0143 shares, shall vest
on the earlier of (i) October 5, 2009; (ii) Mr. Bond’s death or “Permanent
Disability” (as defined and determined under the Company’s Long-Term Disability
Benefit Plan applicable to the most senior officers of the Company as in effect
on the Effective Date); (iii) any material breach by the Company (including,
without limit, any reduction in the payment or benefits owed to Mr. Bond) of
this Agreement; or (iv) any earlier date as provided under Section 16 or the
otherwise applicable (but not inconsistent) provisions of the governing Stock
Plan and restricted stock shares award agreement under which such Retained
Restricted Stock was issued or received. Once vested, the Retained Restricted
Stock shall remain fully vested and the Company will electronically deliver such
vested Retained Restricted Stock within ten (10) business days of vesting to an
account designated by Mr. Bond ;

 

(b)

Mr. Bond's outstanding restricted stock units granted pursuant to that certain
Restricted Stock Unit Agreement dated September 28, 2007, as amended, and issued
under the Plan, which currently number 851,407.5047 units, shall be issued and

 

 

 

5

 

 



 

--------------------------------------------------------------------------------

electronically delivered within ten (10) business days of October 5, 2009 to an
account designated by Mr. Bond, and are not subject to forfeiture by virtue of
any early termination of this Agreement.

 

(c)

The unvested outstanding options to purchase shares of the Company's Class A
Common Stock described on Schedule 1 attached hereto and incorporated herein by
reference, which in the aggregate number 968,000 options, are hereby cancelled
effective immediately.

 

(d)

Notwithstanding any other provision of the Original Agreement or any stock
option award agreement under which same were received, Mr. Bond's outstanding
options to purchase shares of the Company's Class A Common Stock issued at any
time prior to the Effective Date, as described in Schedule 2 attached hereto and
incorporated herein by reference, which in the aggregate number 2,272,000
options (all such options being collectively herein referred to as the “Retained
Options”), shall remain in full force and effect and shall vest on the earlier
of (i) those vesting dates set forth under Schedule 2 as occurring during the
Term provided any other vesting conditions are met; (ii) the termination of this
Agreement by the Company for any reason other than for Cause; (iii) Mr. Bond’s
death or Permanent Disability; (iv) any material breach by the Company
(including, without limit, any reduction in the payment or benefits owed to Mr.
Bond) of this Agreement, provided the Company has not cured such breach after
reasonable notice and opportunity to cure; or (v) any earlier date as provided
under Section 16 of this Agreement or the otherwise applicable (but, except as
provided in Section 6(c) of this Agreement, not inconsistent) provisions of the
governing Stock Plan and stock option award agreement under which such Retained
Options were issued or received. The Retained Options which are not vested will
not vest, and will be forfeited by Mr. Bond, if Mr. Bond is terminated by the
Company for “Cause” or Mr. Bond voluntarily terminates this Agreement (unless
the voluntary termination is due to a material breach by the Company). Once
vested, such Retained Options shall remain fully vested and immediately
exercisable, in accordance with the otherwise applicable (but not inconsistent)
provisions of the Stock Plan and stock option award agreement under which such
Retained Options were issued or received; and

 

(e)

Mr. Bond will not receive a bonus for the Company’s 2009 fiscal year.

 

 

 

6

 

 



 

--------------------------------------------------------------------------------

5.

Mr. Bond shall be eligible to receive benefit payments under the Tyson Foods,
Inc. Supplemental Executive Retirement and Life Insurance Premium Plan (“SERP”).
In accordance with the terms of the SERP, taking into account those provisions
requiring a temporary delay in the commencement of SERP payments applicable to
certain participants, including Mr. Bond, the first annual payment of SERP
benefits to Mr. Bond will be made in April 2010. The annual payment made to Mr.
Bond under the SERP will be $264,057 (which represents the total grossed-up
benefit amount) less any required tax withholdings.

6.

In the event of Mr. Bond’s death during the Term, the Company shall (a) pay his
designated beneficiary (such beneficiary to be designated in writing by Mr. Bond
or in the absence of a separate written designation such beneficiary shall be
Mr. Bond’s spouse) the remaining payments that would have been made to Mr. Bond
under Section 3(b) of this Agreement for the period of time between Mr. Bond’s
death and January 4, 2019, (b) continue to provide Mr. Bond’s spouse and
eligible dependents with Health Coverage consistent with Section 3(d)(iii)
hereof; and (iii) allow the Retained Options to vest and be exercised as if Mr.
Bond had not died in accordance with the otherwise applicable (but not
inconsistent) provisions of the Stock Plan and stock option award agreement
under which such Retained Options were issued or received and, except as set
forth in subsections (a), (b) and (c) hereof, the Company shall have no further
obligations under this Agreement.

 

7.

Mr. Bond agrees to the following terms and conditions regarding the
nondisclosure of confidential information; non-competition; and
non-disparagement:

 

(a)

Mr. Bond shall not, without the prior written consent of the Company, use,
divulge, disclose or make accessible to any other person, firm, partnership,
corporation or other entity any Confidential Information (as defined below)
pertaining to the business of the Company or any of its affiliates, except (i)
while employed by the Company, in the business of and for the benefit of the
Company, or (ii) when required to do so by a court of competent jurisdiction, by
any governmental agency having supervisory authority over the business of the
Company, or by any administrative body or legislative body (including a
committee thereof) with jurisdiction to order Mr. Bond to divulge, disclose or
make

 

 

 

7

 

 



 

--------------------------------------------------------------------------------

accessible such information. For purposes of this Section 7(a), "Confidential
Information" shall mean non-public information concerning the financial data,
strategic business plans, product development (or other proprietary product
data), customer lists, marketing plans and other non-public, proprietary and
confidential information of the Company or its affiliates (the "Restricted
Group") or customers, that, in any case, is not otherwise available to the
public (other than by Mr. Bond’s breach of the terms hereof). Notwithstanding
the foregoing, it is acknowledged and agreed that an insubstantial or
inadvertent disclosure or use of any Confidential Information by Mr. Bond shall
not be deemed a breach of this provision.

 

(b)

Mr. Bond agrees that during the Term and the first (1) year after the expiration
of the Term, without the prior written consent of the Company (which may be
withheld in the Company’s sole discretion), (i) he will not, directly or
indirectly, in the United States, participate in any Position (as defined below)
in any business which is in direct competition with or a customer of any
business of the Restricted Group and (ii) he shall not, on his own behalf or on
behalf of any person, firm, company or other entity, directly or indirectly,
solicit or offer employment to any person who has been employed by the
Restricted Group at any time during the 13 months immediately preceding such
solicitation, and (iii) he shall not, on his own behalf or on behalf of any
person, firm, company or other entity, solicit, call upon, or otherwise
communicate in any way with any client, customer, prospective client or
prospective customer of the Company or of any member of the Restricted Group for
the purposes of causing or of attempting to cause any such person to purchase
products sold or services rendered by the Company or by any member of the
Restricted Group from any person other than the Company or any member of the
Restricted Group. The term "Position" shall include, without limitation, a
partner, director, holder of more than 5% of the outstanding voting shares,
principal, executive, officer, manager or any employment or consulting position.
It is acknowledged and agreed that the scope of the clause as set forth above is
essential, because (x) a more restrictive definition of "Position" (e.g.
limiting it to the "same" position with a competitor) will subject the Company
to serious, irreparable harm by allowing competitors to describe positions in
ways to evade the operation of this clause, and substantially restrict the
protection sought by the Company, and (y) by allowing Mr. Bond to escape the
application of this clause by accepting a position designated as a "lesser" or
"different"

 

 

 

8

 

 



 

--------------------------------------------------------------------------------

position with a competitor, the Company is unable to restrict Mr. Bond from
providing valuable information to such competing company to the harm of the
Company.

 

(c)

Mr. Bond agrees that he will not, directly or indirectly, individually or in
concert with others, engage in any conduct or make any statement that has the
effect of undermining or disparaging the reputation of the Company or any member
of the Restricted Group, or their good will, products, or business
opportunities; or that has the effect of undermining or disparaging the
reputation of any officer or director, past or present, of the Company or any
member of the Restricted Group. Notwithstanding the above, Mr. Bond will not be
in violation of this provision if he (i) in good faith engages in conduct or
makes any statement in the performance of providing advice to the Company under
this Agreement; or (ii) makes any such statement which is not publicly
disseminated, or which Mr. Bond could not reasonably have expected to be
publicly disseminated, and was not intended to hurt or damage the Company. It is
acknowledged and agreed that the provisions of this Section 7(c) are intended
for the sole and exclusive benefit of the Company and there are no third party
beneficiaries hereof.  As a result, the provisions hereof do not create any
right or claim in favor of any person or entity other than the Company nor shall
any third party or individual, including without limit, any officer, director,
agent, representative or employee of the Company or any member of the Restricted
Group, have any right to individually or separately enforce or seek or assert
any claim based upon the provisions hereof (or any alleged breach or violation
hereof) as against Mr. Bond. The Company agrees that it shall not, directly or
indirectly, and shall direct its officers and directors not to, engage in any
conduct or make any statement that is likely to have the effect of undermining
or disparaging the reputation of Mr. Bond.

 

(d)

For purposes of this Section 7, a business shall be deemed to be in competition
with the Restricted Group if it is principally involved in the purchase, sale or
other dealing in any property or the rendering of any service purchased, sold,
dealt in or rendered by the Restricted Group as a material part of the business
of the Restricted Group within the same geographic area in which the Restricted
Group effects such purchases, sales or dealings or renders such services.
Nothing in this Section 7 shall be construed so as to preclude Mr. Bond from
investing in any company if in compliance with Section 7(b) hereof.

 

(e)

Mr. Bond and the Company agree that these covenants are reasonable covenants
under the circumstances, and further agree that if in the opinion of any court
of competent

 

 

 

9

 

 



 

--------------------------------------------------------------------------------

jurisdiction such restraint is not reasonable in any respect, such court shall
have the right, power and authority to excise or modify such provision or
provisions of one or more of these covenants as to the court shall appear not
reasonable and to enforce the remainder of the covenants as so modified. Mr.
Bond agrees that any breach of the covenants contained in this Section 7 would
irreparably injure the Company. Accordingly, Mr. Bond agrees that the Company
may, in addition to pursuing any other remedies it or they may have in law or in
equity, cease making any payments otherwise required by this Agreement and
obtain an injunction against Mr. Bond from any court having jurisdiction over
the matter restraining any further violation of this Agreement by Mr. Bond.

8.

This Agreement shall be binding upon and inure to the benefit of the successors,
heirs and legal representatives of Mr. Bond and the assigns and successors of
the Company, but neither this Agreement nor any rights or obligations hereunder
shall be assignable or otherwise subject to hypothecation by either (i) Mr. Bond
except by will, by operation of the laws of intestate succession, or with the
permission of the Company (which permission the Company may withhold in its sole
and absolute discretion) or (ii) the Company; provided, however, that the
Company may assign this Agreement to any successor (whether by merger, purchase
or otherwise) to all or substantially all of the stock, assets or business(es)
of the Company provided that no such assignment by the Company shall relieve the
Company from any direct, continuing and primary liability or responsibility owed
to Mr. Bond from or in connection with any such assignee’s breach, default or
violation hereof.

9.

The Company may withhold from any and all amounts payable under this Agreement,
such federal, state or local taxes that are required to be withheld pursuant to
any applicable law or regulation.

10.

This Agreement represents the complete agreement between the Company and Mr.
Bond concerning the subject matter hereof and supersedes all prior employment or
benefit agreements or understandings, written or oral. No attempted modification
or waiver of any of the provisions hereof shall be binding on either party
unless in writing and signed by both Mr. Bond and the Company.

11.

It is the intention of the parties hereto that all questions with respect to the
construction and performance of this Agreement shall be determined in accordance
with the laws of the State of Delaware without regard to any state's conflicts
of laws principles.

 

 

 

10

 

 



 

--------------------------------------------------------------------------------

12.

It is the intention of the parties that this Agreement complies with the
provisions of Section 409A of the Internal Revenue Code of 1986, as amended, and
Treasury Regulations and other Internal Revenue Service guidance thereunder
(collectively, "Section 409A"). Accordingly, this Agreement may be amended from
time to time with the consent of Mr. Bond (which consent will not be
unreasonably withheld) as may be necessary or appropriate to comply with, and to
avoid adverse tax consequences under, Section 409A.

13.

If any provision of this Agreement shall be declared to be invalid or
unenforceable, in whole or in part, such invalidity or unenforceability shall
not affect the remaining provisions hereof which shall remain in full force and
effect.

14.

Each party hereto shall be solely responsible for any and all legal fees
incurred by him or it in connection with this Agreement, including the
enforcement hereof.

15.

This Agreement may be executed in one or more counterparts, each of which will
be deemed an original.

16.

Upon the occurrence of a Change in Control (defined below), the Retained
Restricted Stock and the Retained Options which are unvested at the time of the
Change in Control, will vest sixty (60) days after the Change in Control event
occurs (unless vesting earlier pursuant to the terms of the award agreement). If
Mr. Bond is terminated by the Company other than for “Cause” during such sixty
(60) day period, all of the unvested Retained Restricted Stock and Retained
Options will vest on the date of termination. For purposes of this Agreement,
the term "Change in Control" shall have the same meaning as the term "Change in
Control" as set forth in the Stock Plan; provided, however, that a Change in
Control shall not include any event as a result of which one or more of the
following persons or entities possess, immediately after such event, over fifty
percent (50%) of the combined voting power of the Company or, if applicable, a
successor entity: (a) Don Tyson; (b) individuals related to Don Tyson by blood,
marriage or adoption, or the estate of any such individual; or (c) any entity
(including, but not limited to, a partnership, corporation, trust or limited
liability company) in which one or more individuals or estates described in
clauses (a) and (b) hereof possess over fifty percent (50%) of the combined
voting power or beneficial interests of such entity.  The Compensation Committee
of the Company’s Board of Directors shall have the sole discretion to interpret
the foregoing provisions of this paragraph.

 

 

 

11

 

 



 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date written above.

 

 

TYSON FOODS, INC.

 

RICHARD L. BOND

 



 



By:

/s/ Leland E. Tollett

 

/s/ Richard L. Bond

 

Leland E. Tollett

 

 

Title:

Interim President and

Chief Executive Officer

 

 

 

 

 

 

 

12

 

 



 

--------------------------------------------------------------------------------

SCHEDULE 1

Cancelled Options

Grant Date

Cancelled Options

Strike Price

9/29/04

56,000

$ 15.96

11/16/05

112,000

$ 16.35

11/17/06

300,000

$ 15.37

11/17/06

500,000

$ 15.37

 

 

 

 

13

 

 



 

--------------------------------------------------------------------------------



SCHEDULE 2

Retained Options

 

 

 

Grant Date

 

Shares

 

Strike Price

 

Expiration

 

Vesting Date(s)

10/8/01

60,000

$ 9.75

10/8/11

Fully Vested

9/30/02

60,000

$ 11.63

9/30/12

Fully Vested

7/29/03

280,000

$ 11.23

07/2913

Fully Vested

9/19/03

280,000

$ 13.33

09/19/13

Fully Vested

9/29/04

224,000

$ 15.96

09/29/14

Fully Vested

11/16/05

168,000

$ 16.35

11/16/15

Fully Vested

11/17/06

200,000

$ 15.37

11/17/16

Fully Vested

11/16/07

500,000

$ 15.06

11/16/17

•   200,000 vest on 11/16/09, 100,000 vest on each of 11/16/10, 11/16/11 and
11/16/12

11/14/08

500,000

$ 4.90

11/14/18

•   200,000 vest on 11/14/10, 100,000 vest on each of 11/14/11, 11/14/12 and
11/14/13

 

 

 

 



 

 

 